Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al., US 2018/0006292.
Regarding claim 1, Nakano et al., teaches a manufacturing method of a belt-shaped electrode plate (abstract; 0029) and teaches a current collector (metal foil) (abstract; 0004; 0006-0015)
and a belt-shaped current collector (0041).
Nakano et al., teaches the manufacturing method comprising: forming the active material layer (0004; 0013; 0030) by conveying, in the longitudinal direction, a wet electrode plate (0040) in which a wet active material layer is formed on the current collector foil (0040) extending in the longitudinal direction (Fig. 1 and 8), and drying the wet active material layer by heating in a drying furnace (0040; 0042; 0085; 0101); and bringing n pieces of cooling rolls (0014; 0043-0047) into contact with the belt-shaped electrode plate carried out from the drying furnace (0040; 0042; 0085; 0101), so as to cool down the belt-shaped electrode plate by the cooling 
Nakano et al., does not teach the y-th cooling roll is Y-th in an order of making contact with the belt-shaped electrode plate among the n pieces of cooling rolls (0043-0046), and (ii) .DELTA.Td(1) indicates a temperature difference between a temperature Td(0) of the belt-shaped electrode plate at an outlet of the drying furnace and a temperature Td(1) of the belt-shaped electrode plate after the belt-shaped electrode plate has made contact with a first cooling roll (0079; 0102), and .DELTA.Td(y) indicates a temperature difference between a temperature Td(y-1) of the belt-shaped electrode plate after the belt-shaped electrode plate has made contact with a (y-1)th cooling roll (0079; 0102) and a temperature Td(y) of the belt-shaped electrode plate after the belt-shaped electrode plate has made contact with the y-th cooling roll (0079; 0102). 
However, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim 
Nakano et al., teaches a belt-shaped current collector (0041).
Nakano et al., teaches the manufacturing method comprising: current collector foil and an active material layer formed on the current collector foil (0004; 0013; 0030) extending in a 
Nakano et al., does not teach the y-th cooling roll is Y-th in an order of making contact with the belt-shaped electrode plate among the n pieces of cooling rolls, and .DELTA.Td(1) indicates a temperature difference between a temperature Td(0) of the belt-shaped electrode plate at an outlet of the drying furnace and a temperature Td(1) of the belt-shaped electrode plate after the belt-shaped electrode plate has made contact with a first cooling roll, and .DELTA.Td(y) indicates a temperature difference between a temperature Td(y-1) of the belt-shaped electrode plate after the belt-shaped electrode plate has made contact with a (y-1)th cooling roll and a temperature Td(y) of the belt-shaped electrode plate after the belt-shaped electrode plate has made contact with the y-th cooling roll. 
However, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252.Regarding claim 9, Nakano et al., teaches wherein the n pieces of cooling rolls satisfy a condition of Tr(1)>. . .>Tr(n), where Tr(y) indicates a temperature of a roll surface of the y-th 
Regarding claim 12, Nakano et al., teaches wherein the number n of cooling rolls is three or more  (0035-0036; 0043; 0098).
Regarding claim 13, Nakano et al., teaches wherein the contact length L(y) is 14 mm or more (0044; 0068).Regarding claim 14, Nakano et al., teaches wherein the contact length L(y) is shorter on a side closer to the drying furnace in a conveying direction of the belt-shaped electrode plate (0058; 0067).

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.: Zushi et al., US 2004/0131945; Enokihara et al., US 2018/0221908; Takahata et al., US 2016/0155995; Ohashi et al., US 2013/0004814; Nakazawa et al., US 20210005863.








Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288.  The examiner can normally be reached on 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727